DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 8, line 2; and Claim 9, line 2, "the total cross-sectional are of the shield layer" lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2019/0164667) in view of Kinniburgh (2924141).
 	Huang et al. discloses a cable comprising a cable core comprising one electric wire (2); a shield layer (5) covering around the cable core; and a sheath (7) covering around the shield layer, wherein the shield layer comprises a braided shield (Fig. 2) including first metal wires (5a) and second metal wires (5b) comprising copper, wherein the first metal wires and the second metal wires are cross-braided, wherein a cross-sectional area of each of the first metal wires (5a) is greater than that of each of the second metal wires (Ex. 1-2, wire 5a having a diameter of 0.11 mm and wire 5b having a diameter of 0.08 mm), and wherein numbers of the first metal wires and the second metal wires are equal to each other (Examples 1-1 and 1-2) (re claims 1, 12 and 13).  Huang et al. also discloses that the cross-sectional area of each of the first metal wires is 1.5 times or more and 2.0 times or less the cross-sectional area of each of the second metal wires (0.11/0.08 = 1.37) (re claims 3 and 20); a ratio of a total cross-sectional area of the first metal wires to a  cross-sectional area of the shield layer is greater than a ratio of a total cross-sectional area of the second metal wires to the cross-sectional area of the shield layer (i.e., since each of the first wires has a diameter greater than that of each of the second wires, the ratio of the total cross-sectional area of the first metal wires to the cross-sectional area of the shield layer is greater than the ratio of the total cross-sectional area of the second metal wires to the cross-sectional area of the shield layer) (re claims 4 and 16); a space is provided between the first wires and the second wires at a cross position of the first wires and the second wires (Fig. 2) (re claims 6 and 14); the ratio of the total cross-sectional area of the first metal wires to the  cross-sectional area of the shield layer comprises between 55% and 65% in the cross-sectional view perpendicular to the cable longitudinal direction (i.e., first wire diameter = 0.11 mm; second wire diameter = 0.08 mm; and diameter is directly proportional to cross-sectional area  =>  diameter ratio of each first wire to total diameter of first wire + second wire = 0.11/[0.11 + 0.08] = 58%; therefore, cross-sectional area ratio of each first wire to total cross-sectional area of first wire + second wire = 58%) (re claims 8 and 17); the ratio of the total cross-sectional area of the second metal wires to the cross-sectional area of the shield layer is between 35% and 45% in the cross-sectional view perpendicular to the cable longitudinal direction (i.e., second wire diameter = 0.08 mm; first wire diameter = 0.11 mm; and diameter is directly proportional to cross-sectional area  =>  diameter ratio of each second wire to total diameter of first wire + second wire = 0.08/[0.11 + 0.08] = 42%; therefore, cross-sectional area ratio of each second wire to total cross-sectional area of first wire + second wire = 42%) (re claims 9 and 18); a ratio of a cross-sectional area of one first metal wire to a cross-sectional area of one second metal wire is between 1.22 and 1.86 (0.11/0.08 = 1.38) (re claims 10-11 and 20).
 	Huang et al. does not disclose the first metal wires comprising aluminum (re claims 1 and 12).  Kinniburgh discloses a cable comprising a shield layer which includes first metal wires (tinsel 22) comprising aluminum and second metal wires (24) comprising copper.  It would have been obvious to one skilled in the art to use (tinsel) aluminum for the first metal wires of Huang et al. to provide a shield layer which is not only light in weight and less expensive in manufacture, but also is substantially as effective from an electrical standpoint as the existing shields as taught by Kinniburgh.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Kinniburgh as applied to claims 1 and 12 above, and further in view of Honda et al. (JP 2007-023305).
 	Honda et al. discloses a cable comprising a copper wire which comprises 
a tensile strength of 200 MPa or more, an elongation of 10% or more, and an electrical conductivity of 98% or more (No. 32, Table 2).  It would have been obvious to one skilled in the art to use the material taught by Honda et al. for the second metal wires of Huang et al. to provide the cable with both mechanical and electrical properties.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Kinniburgh as applied to claim 1 above, and further in view of Kim et al. (2020/0168354).
 	Claim 7 additionally recites the first wires, each having a tensile strength of 90 MPa or more, an elongation of 10% or more, and an electrical conductivity of 60% or more.  Kim et al. discloses a conductive material (aluminum alloy) having a tensile strength of 90 MPa or more, an elongation of 10% or more, and an electrical conductivity of 60% or more ([0015]).  It would have been obvious to one skilled in the art to use the material as taught by Kim et al. for the (tinsel) first wires of Huang et al. to meet the specific use of the resulting cable.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841